Hill, J.
1. Where an equitable action was brought by one in possession of land, to have vacated and set aside a previous judgment in favor of the defendant against the plaintiff, recovering the land, and praying that the defendant be enjoined from interfering with “ the possession, occupancy, or title ” of the plaintiff; and where on the trial of the case the plaintiff was permitted, over objection, to testify that she did not sign the deed offered in evidence by the defendant [the deed purporting to be from the plaintiff to the grantor of the defendant], the admission of such evidence was erroneous, the grantee in such deed being dead, and the assignee of such grantee being a party defendant to the suit. Civil Code, § 5858.
2. Hone of the other assignments require a reversal.

Judgment reversed.


All the Justices concur, except Gilbert, J., absent on account of sickness.